942 So.2d 522 (2006)
Kaylem MATHERNE, Jimmy McGuire and William Hughes
v.
KELLOGG BROWN & ROOT, INC.
No. 2006-CC-1301.
Supreme Court of Louisiana.
November 17, 2006.
Granted. Considering the apparently conflicting position taken by defendant in the parallel workers' compensation proceeding, we find the trial court erred in granting partial summary judgment on the exclusive remedy issue prior to a final adjudication of the workers' compensation proceedings. Accordingly, the judgment of the trial court is vacated, and the trial court is instructed to defer ruling on the exclusive remedy issue until such time as the workers' compensation claims are finally adjudicated.
VICTORY, J., would deny.
TRAYLOR, J., would deny.